           Case 1:19-cv-07072-AKH Document 19 Filed 04/21/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 JULIA HERMES CASTILLO,                                         :
                                                                :   ORDER
                                          Plaintiff,            :
              -against-                                         :   19 Civ. 7072 (AKH)
                                                                :
 MORGAN STANLEY,                                                :
                                                                :
                                          Defendant.            :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Plaintiff’s motion to seal (ECF No. 17) is denied. Plaintiff has not refuted the

presumption in favor of public access to judicial documents.

                 Effective upon the public filing of full settlement papers in unredacted form, the

motion to confirm the settlement agreement (ECF No. 15) is granted. A mediation with a

parties-appointed mediator having taken place, and an agreement having been made between

counsel for the plaintiff and defendant, respectively, and the plaintiff having authorized her

counsel to agree on her behalf to its terms and conditions and having orally expressed agreement

but having declined to sign it, and the full and complete agreement having been filed in the

record of the court, the court finds that the agreement is an enforceable contract and, upon that

finding, orders the case dismissed, with prejudice and without costs. The Clerk shall file this

order notwithstanding the earlier closing of the case.

                 SO ORDERED.

Dated:           April 21, 2020                              /s/ Alvin K. Hellerstein
                 New York, New York                         ALVIN K. HELLERSTEIN
                                                            United States District Judge
